Title: Request for Bids, 4 November 1789
From: 
To: 


Treasury Department,New-York, November 4, 1789.
NOTICE is hereby given, that Proposals will be received at the office of the Secretary of the Treasury to the 5th day of December next, inclusively, for the supply of all rations which may be required for the use of the United States at the posts of West-Point, on Hudsons River, and of Springfield on Connecticut River, from the first day of January to the last day of December, 1790, including both days: The ration to consist of the following articles, viz.

One pound of bread or flour,
One pound of beef or three quarters of a pound of pork,
One gill of common rum,

One quart of salt,
}
Per 100 rations.


Two quarts of vinegar,


Two pounds of soap,


One pound of candles,


The Proposals must specify the lowest price per ration; and the longest term of credit.
A. Hamilton Sec’ry of the Treasury.
